486 N.W.2d 752 (1992)
In re the Petition for DISCIPLINARY ACTION AGAINST Donald C. HANSON, an Attorney at Law of the State of Minnesota.
No. C5-88-1324.
Supreme Court of Minnesota.
June 24, 1992.

ORDER
The Director of the Office of Lawyers Professional Responsibility filed a petition with this Court alleging that the respondent Donald C. Hanson had committed professional misconduct warranting public discipline. In the petition, the Director alleges that respondent has a history of discipline including admonitions, public reprimands, and public and private probations, at least some of which relate to respondent's problems with alcohol; that, most recently, respondent violated the terms of a stipulated private probation by failing to remain abstinent, appearing in court while under the influence of alcohol, and failing to complete medical treatment; and that respondent practiced while on restricted status for failure to comply with continuing legal education requirements from December 18, 1991, through February 19, 1992. Respondent will be 65 years old on August 20, 1992 and has represented to this court that he has closed his office and sold the building where he practiced in anticipation of winding up his practice and retiring upon his 65th birthday and that, since April 1992, he has been practicing from his home and has voluntarily limited his practice to the completion of existing client matters.
After the petition had been filed, respondent entered into a stipulation for discipline with the Director. In the stipulation, the respondent waived all of his procedural rights to hearings as provided in Rule 14, Rules on Lawyers Professional Responsibility. Respondent also withdrew the answer he had filed in this matter and acknowledged that, by doing so, the allegations of the petition against him shall be deemed admitted. Respondent joined with the Director in recommending that appropriate discipline pursuant to Rule 15, Rules on Lawyers Professional Responsibility, is placement upon permanent retired status with no right to be removed from retired status except by order of this court. Respondent further agreed to the imposition and payment of $750 in costs pursuant to Rule 24, Rules on Lawyers Professional Responsibility.
The Court, having considered all of the facts and circumstances surrounding this matter, the petition of the Director, and the stipulation of the parties, NOW ORDERS:
1. That the respondent, Donald C. Hanson, hereby is placed on permanent retired status as of August 21, 1992, pursuant to Rule 15, Rules on Lawyers Professional Responsibility.
2. That respondent shall not be removed from retired status except by order of this court following a hearing, as described by Rule 18, Rules on Lawyers Professional Responsibility.
3. That respondent shall continue to limit his practice to the completion of existing *753 client matters until August 21, 1992, when he is placed on retired status.
4. That the respondent shall pay to the Director the sum of $750 in costs and disbursements pursuant to Rule 24, Rules on Lawyers Professional Responsibility.